               Case 2:20-cv-00779-JAD-EJY Document 3 Filed 05/20/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 JUAN ANDRES REYES,                                          Case No.: 2:20-cv-00779-JAD-EJY

 4              Petitioner
                                                                    Order Directing Action
 5 v.                                                                 by June 19, 2020

 6 JAMES DZURENDA, et al.,

 7              Respondents

 8

 9             Petitioner Juan Andres Reyes has submitted a pro se petition for writ of habeas corpus. 1

10 He has not, however, either paid the $5.00 filing fee or submitted a completed application to

11 proceed in forma pauperis with the required inmate account statements for the past sixth months

12 and financial certificate. 2 As a result, this matter has not been properly commenced. 3

13             It is unclear from the papers presented whether a dismissal without prejudice could

14 materially affect a later analysis of any timeliness issue with regard to a new federal action.

15 Therefore, Reyes has until June 19, 2020, to either pay the $5.00 filing fee or submit a

16 completed application to proceed in forma pauperis on the proper form with both an inmate

17 account statement for the past six months and a properly executed financial certificate. Failure to

18 do so may result in the dismissal of this action without prejudice.

19

20

21

22   1
         ECF No. 1-1.
23   2
         28 U.S.C. § 1915(a)(2); Local Rule LSR1-2.
     3
         Id.
           Case 2:20-cv-00779-JAD-EJY Document 3 Filed 05/20/20 Page 2 of 2



 1         IT IS THEREFORE ORDERED that Reyes has until June 19, 2020, to either pay the

 2 $5.00 filing fee or submit a completed application to proceed in forma pauperis on the proper

 3 form with both an inmate account statement for the past six months and a properly executed

 4 financial certificate. Failure to do so may result in the dismissal of this action without prejudice.

 5          Dated: May 20, 2020

 6                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
